1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHARLES HOLMES,                                      Case No.: 3:16-cv-02458-MMA-BLM
12                                       Plaintiff,
                                                          ORDER TEMPORARILY
13   v.                                                   DEFERRING RULING ON
                                                          DEFENDANTS’ MOTION FOR
14   ESTOCK, et al.,
                                                          SUMMARY JUDGMENT AND
15                                   Defendants.          REQUIRING PLAINTIFF’S
                                                          COUNSEL TO CLARIFY STATUS
16
                                                          AS ATTORNEY OF RECORD
17
18
19         Plaintiff Charles Holmes, a California inmate, brings this civil rights action
20   pursuant to 42 U.S.C. § 1983 alleging violations of his Eighth Amendment right to
21   adequate medical care. Plaintiff, proceeding through counsel, filed a Third Amended
22   Complaint (“TAC”) against Defendants Estock and Currier, whom he sues in their
23   individual capacities. See Doc. No. 81. Plaintiff also sues in their official capacities
24   Defendant Diaz, the Director of the California Department of Corrections and
25   Rehabilitation; Defendant Montgomery, the Warden of the institution where Plaintiff is
26   currently housed; and Defendant Nasir, the institution’s Healthcare Chief Executive
27   Officer. See id. Defendants filed a motion for summary judgment as to all claims. See
28   Doc. No. 96. To date, and despite receiving several extensions of time in which to do so,

                                                      1
                                                                             3:16-cv-02458-MMA-BLM
1    see Doc. Nos. 100, 102, Plaintiff has not filed an opposition to the motion. Defendants
2    filed a notice of non-opposition requesting the Court deem Defendants’ facts undisputed
3    and enter judgement on their behalf. See Doc. No. 104.
4          On January 10, 2020, the Court received a letter submitted on Plaintiff’s behalf by
5    an individual identifying herself as Plaintiff’s advocate. See Doc. No. 106. According to
6    Plaintiff’s advocate, she is familiar with these legal proceedings and she is acquainted
7    with Plaintiff’s counsel of record. She points to Plaintiff’s counsel’s failure to file a
8    response in opposition to Defendants’ pending motion for summary judgment, and she
9    states that her efforts to contact Plaintiff’s counsel regarding this matter have been
10   unsuccessful. Plaintiff’s advocate explains that she is “writing to see if there is a way to
11   do an official ‘hold’ or ‘stay’ or this can be just a request to pause, as we try to find
12   another lawyer to come in as co-counsel or locate [Plaintiff’s counsel] himself.” Id. at 1.
13         “All motions to a judge of this court for ex parte orders must be made by a party
14   appearing in propria persona or by an attorney of this court.” SD CivLR 83.3.g.1.
15   Moreover, “[w]henever a party has appeared by an attorney, the party may not afterwards
16   appear or act in the party’s own behalf in the action, or take any step in that action, unless
17   an order of substitution has first have been made by the court.” Id. § 83.3.f.1. “Until
18   such substitution is approved by the court, the authority of the attorney of record will
19   continue for all proper purposes.” Id. § 83.3.f.2. As such, Plaintiff’s advocate lacks the
20   standing or authority to request a stay of these proceedings, and Plaintiff must file the
21   requisite notice of substitution as a condition precedent to representing himself and
22   requesting any such relief.
23         In the meantime, however, the Court has the authority and discretion to seek
24   clarification regarding whether Plaintiff’s counsel continues to represent Plaintiff in these
25   proceedings. Accordingly, the Court temporarily DEFERS ruling on Defendant’s
26   motion for summary judgment and ORDERS Plaintiff’s counsel to clarify his status as
27   attorney of record for Plaintiff in this action by filing either a Notice of Continuing
28   Appearance as Attorney of Record, a Notice of Substitution of Attorney of Record, or a

                                                    2
                                                                               3:16-cv-02458-MMA-BLM
1    Motion to Withdraw as Attorney of Record, on or before February 14, 2020. In the
2    event counsel chooses to file a motion to withdraw, he must contact the undersigned’s
3    Chambers to obtain a hearing date prior to doing so.
4          IT IS SO ORDERED.
5    DATE: January 28, 2020                _______________________________________
                                           HON. MICHAEL M. ANELLO
6
                                           United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                          3:16-cv-02458-MMA-BLM
